United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.S., Appellant
and
U.S. POSTAL SERVICE, BAY STATION POST
OFFICE, Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Greg Dixon, for the appellant
Office of Solicitor, for the Director

Docket No. 10-1766
Issued: May 25, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 22, 2010 appellant, through his representative, filed a timely appeal from an
April 28, 2010 merit decision of the Office of Workers’ Compensation Programs denying his
recurrence claim. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained a recurrence of disability
beginning December 1, 2009, causally related to his accepted June 13, 1989 employment injury.
On appeal, appellant’s representative contends that the employing establishment’s
withdrawal of appellant’s modified position on December 1, 2009 resulted in a recurrence of
disability.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 14, 1989 appellant, then a 46-year-old carrier, filed a traumatic injury claim
alleging that he injured his lower back and left small finger on June 13, 1989 when he was run
over by someone pushing a steel cart while he was sorting parcels. The Office accepted the
claim for lumbosacral sprain and tendinitis/contusion over left little finger and placed him on the
periodic rolls for temporary total disability effective January 31, 1991. Appellant returned to a
light-duty job working four hours a day on January 12, 1992, which was increased to eight hours
a day on March 11, 1992. The Office accepted a recurrence of disability on October 2, 2004 and
by letter dated November 1, 2004 placed him on the periodic rolls for temporary total disability.2
On August 26, 2005 appellant accepted a modified job working four hours a day from the
employing establishment. The hours of the job were 7:30 a.m. to 11:30 a.m. Monday through
Friday with Saturday and Sunday as his days off. The employing establishment indicated that
the work hours were contingent on work being available. Duties of the position included:
approximately two hours of casing mail; approximately one and a half hours of express mail
delivery within walking distance and accountable and certified mail; and approximately one-half
hour of strapping out. Appellant’s actual return to work was on September 19, 2005.3
On December 1, 2009 the employing establishment presented appellant with a new
modified job offer which replaced the modified job he had been performing since
September 19, 2005. The hours of the new position were 12:50 p.m. to 4:50 p.m. Monday,
Tuesday, Thursday and Friday and 9:00 a.m. to 11:00 a.m. on Saturday with Sunday and
Wednesday as his days off. Duties of the position included: one to four hours of lobby customer
assistance; one to four hours of assisting customers with all-purpose container (APC); and up to
one hour of street delivery of express mail. The physical requirements of the position were up to
10 pounds of intermittent lifting one to four hours a day; one to four hours of walking; one to
two hours of sitting; and up to two hours of standing and walking. Appellant rejected this new
job offer from the employing establishment. As appellant refused to sign the December 1, 2009
new job offer, the employing establishment placed him in off-duty status and sent him home.
The employing establishment contended the only difference between the December 1, 2009
modified job and the one appellant had been performing was the reporting time.
On December 4, 2009 appellant filed a claim for wage-loss compensation eight hours a
day for the period December 2 to 4, 2009.
By letter dated December 23, 2009, the Office advised appellant that before payment
could be issued for December 2 to 4, 2009, medical and factual evidence regarding his work
stoppage should be submitted.

2

The recurrence was due to the employing establishment’s withdrawal of appellant’s light-duty job as it was
unable to provide work within his restrictions.
3

The effective date of the job was September 3, 2005, but due to nonjob-related medical conditions appellant
actually returned to work on September 19, 2005. The employing establishment requested the Office to modify
appellant’s wage-loss compensation payment to four hours a day.

2

In a January 28, 2010 memorandum to file, the Office informed the employing
establishment that the December 1, 2009 job offer was not suitable as the medicals limited
appellant up to two hours of walking and the walking requirement in the job offer was one to
four hours. The employing establishment amended the job offer. The Office notified appellant
on January 28, 2010 that it had reviewed the job offer and found it to be suitable. It further
notified him that he had 30 days to either accept the job offer or to demonstrate that it was not
suitable. Failure to do either would result in termination of wage-loss compensation and denial
of any schedule awards, pursuant to 5 U.S.C. § 8106(c)(2).
On January 28, 2010 the employing establishment presented appellant with a new
modified job offer. The hours of the position were 12:50 p.m. to 4:50 p.m. Monday, Tuesday,
Thursday and Friday and 9:00 am to 11:00 a.m. on Saturday with Sunday and Wednesday as his
days off. Duties of the position included: one to four hours of lobby customer assistance; one to
four hours of assisting customers with APC; and up to one hour of street delivery of express
mail. The physical requirements of the position were up to 10 pounds of intermittent lifting one
to four hours a day; up to two hours of intermittent walking; up to two hours of intermittent
sitting; and up to two hours of intermittent standing.
On February 8, 2010 the Office received a January 20, 2010 claim for a recurrence of
disability from appellant for the period beginning December 1, 2009. On the back of the form,
the employing establishment noted appellant was instructed not to return to work because he had
refused an offer of modified work. It noted that the Office found the job suitable on
January 28, 2010.
In a February 16, 2010, Dr. David M. Rizzo, a treating osteopath, stated that appellant
was being treated for high blood pressure, diabetes and lower back pain. He indicated that
appellant has been disabled from working since December 1, 2009.
On February 17, 2010 appellant submitted a January 20, 2010 letter advising the Office,
inter alia, that he did not immediately sign the job offer because his blood pressure was elevated
and he was not feeling well, that he was not given an opportunity to fully read and comprehend
the job offer and that as a result his supervisor relieved him of his identification badge and
directed him to leave. Additionally, he noted that the offer did not conform to his doctor’s
restrictions and recommendations.
By letter dated March 5, 2010, the Office advised that appellant’s reasons for refusing the
offer of suitable work were not valid and provided him an additional 15 days to accept the
position, which was still available, or his entitlement to wage-loss compensation or a schedule
award would be terminated.
On March 5, 2010 the Office received a February 25, 2010 letter from appellant advising
that he had accepted the January 28, 2010 modified job offer from the employing establishment
and noted that restrictions on temperature extremes and street work needed to be included in the
physical restrictions of the offered job. Appellant attached a copy of the signed acceptance of
the offer dated February 25, 2010.

3

The Office on March 5, 2010 also received a May 13, 2009 duty status report (Form CA17) and February 12, 2010 disability note from Dr. Raghava R. Polavarapu, a treating Boardcertified orthopedic surgeon, and a February 27, 2010 report from Dr. Rizzo.4 Dr. Polavarapu
provided work restrictions for appellant in a May 13, 2009 Form CA-17. He stated that appellant
was capable of working four hours a day with restrictions, which were up to four hours of
intermittent lifting up to 5 pounds; up to two hours of intermittent sitting; up to two hours of
intermittent walking; up to two hours of intermittent standing; up to two hours of intermittent
pushing/pulling 5 to 30 pounds; up to four hours of APC work; up to two hours of reaching
above the shoulder; no exposure to temperature below 32 degrees Fahrenheit or above 90
degrees Fahrenheit; up to three hours of driving a vehicle; up to four hours of fine manipulation
and simple grasping; and no kneeling, bending/stooping or twisting. In a subsequent report dated
February 12, 2010, Dr. Polavarapu diagnosed herniated lumbar disc and lumbar radiculopathy
and that appellant has been treated for low back pain since December 4, 2009. He stated that
appellant has been totally disabled by his low back pain since December 4, 2009. Once appellant
was medically fit, Dr. Polavarapu stated that appellant would return to his modified job.
Appellant submitted a February 27, 2010 report in which Dr. Rizzo advised the Office
that he has been treated for low back pain, diabetes and high blood pressure since
December 1, 2009. Dr. Rizzo stated that appellant was unable to begin work in the afternoons as
it would raise his blood sugar and pressure and that he preferred appellant to have two
consecutive days off (preferably Saturday and Sunday) due to medical reasons.
By letter dated March 9, 2010 and received by the Office on March 15, 2010, appellant
replied that he had accepted and signed the job offer on February 25, 2010, added that he had
been ill since December 1, 2009 and that the only objections to the offer were the extreme
temperature range, the “street work,” and starting times for his shift.
In a March 17, 2010 letter, the Office informed appellant of the evidence required for his
light-duty recurrence claim and was given 30 days to provide the requested information.
In an April 6, 2010 letter, the Office noted the additional restrictions mentioned by
appellant and informed him that it would verify their relationship to his accepted injuries. It
informed appellant that there would be a referral for a second opinion evaluation and he would
be notified at a later date regarding the details of the evaluation.
Appellant raised the same objections to the job offer in his March 30, 2010 response to
the Office. He also reiterated that he became ill beginning December 1, 2009.
On April 9, 2010 the Office received a March 26, 2009 report from Dr. Polavarapu and a
March 25, 2010 report from Dr. Rizzo. Dr. Polavarapu diagnosed lumbosacral sprain, lumbar
radiculopathy and lumbar herniated disc and that appellant was currently totally disabled. He
reported that appellant injured his back at work on June 13, 1989 and that on December 1, 2009
he developed dizziness while exiting a bus which caused him to twist his left foot and caused
severe low back pain. A physical examination revealed paraspinal tenderness, 40 degrees
4

There appears to be a typographical error with respect to the physician’s name as in the signature block it is
spelled “Russo” and not “Rizzo.”

4

flexion, 5 degrees extension, 50 degrees left straight leg testing and 40 degrees right straight leg
testing.
Dr. Rizzo reported on March 25, 2010 that he had treated appellant since December 1,
2009 for lower back pain, elevated blood pressure, anxiety and uncontrolled diabetes. Diagnoses
included lumbar sprain, diabetes, mixed hyperlipidia and hypertension. Dr. Rizzo indicated that
appellant has been out of work since December 1, 2009 with a return to work contingent on a
specialist consultation and/or improvement in appellant’s clinical status.
By decision dated April 28, 2010, the Office denied appellant’s December 1, 2009
recurrence claim on the grounds that the medical evidence failed to establish that any disability
was due to his accepted employment injuries.
LEGAL PRECEDENT
Where an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.5
The Office’s implementing regulations define a recurrence of disability as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.6 This term also means an
inability to work that takes place when a light-duty assignment made specifically to
accommodate an employee’s physical limitations due to his or her work-related injury or illness
is withdrawn, (except when such withdrawal occurs for reasons of misconduct, nonperformance
of job duties or a reduction-in-force) or when the physical requirements of such an assignment
are altered so that they exceed his or her established physical limitations.7
ANALYSIS
The Office accepted appellant’s claim for lumbosacral sprain and tendinitis/contusion
over left little finger and provided him a light-duty job. Appellant filed a claim for a recurrence
of disability beginning December 1, 2009 due to the withdrawal of limited-duty job he had been
performing since September 19, 2005. On December 1, 2009 the employing establishment
5

Albert C. Brown, 52 ECAB 152 (2000); Mary A. Howard, 45 ECAB 646 (1994); Terry R. Hedman, 38 ECAB
222 (1986).
6

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter
2.1500.3.b(a)(1) (May 1997). See also Phillip L. Barnes, 55 ECAB 426 (2004).

7

Id. See A.M., Docket No. 09-1895 (issued April 23, 2010); K.S., Docket No. 08-2105 (issued February 11,
2009); Hubert Jones, Jr., 57 ECAB 467 (2006).

5

presented him with a new modified job, which he rejected. Appellant does not allege a change in
the nature or extent of his injury-related condition. In the April 28, 2010 decision, the Office
denied his claim on the grounds that the medical evidence was insufficient to establish
employment-related disability beginning December 1, 2009 and did not address whether the
employing establishment offer of a new job on December 1, 2009 constituted a withdrawal of his
limited-duty job he had been performing since September 19, 2005. Thus, the question
presented is whether the employing establishment withdrew appellant’s job on
December 1, 2009.
The record supports that appellant was working in a limited-duty job since September 19,
2005 and on December 1, 2009, the employing establishment presented appellant with a new
limited-duty job offer within his restrictions. When appellant refused to sign the job offer on
December 1, 2009, the employing establishment advised him to stop working and sent him
home. Appellant then filed a claim for a recurrence of disability due to the withdrawal of his
light-duty job effective December 1, 2009. The December 1, 2009 job offer by the employing
establishment was not found suitable by the Office because it did not comply with all of
appellant’s physical restrictions. The employing establishment presented appellant with a new
modified job on January 28, 2010 which the Office found suitable and was accepted by him.
Based on the Office’s determination that the December 1, 2009 job offer was not suitable, the
Board finds the Office improperly denied appellant’s claim for recurrence. Appellant’s disability
beginning December 1, 2009 was due to the withdrawal of his light-duty job on that day. The
employing establishment’s offer of a modified job on January 28, 2010, which the Office found
suitable, supports appellant’s contention that his work stoppage beginning December 1, 2009
was due to a withdrawal of his light-duty job. The record is unclear as to whether appellant’s
disability following the January 28, 2010 modified job offer was employment related. Appellant
indicated that he had accepted this job offer, but had not returned to work as his physician had
not determined that he was medically able to return to work. Moreover, it appears from evidence
in the record that the Office determined a second opinion evaluation was required to determine
the extent of appellant’s restrictions and whether the additional restrictions noted by him were
causally related to his accepted employment injury. On remand, the Office should undertake
additional development of appellant’s claim and ascertain whether the additional restrictions
noted by him were due to his accepted employment injuries. After this and such other
development as the Office deems necessary, the Office should issue an appropriate decision on
this issue.
CONCLUSION
The Board finds that the Office improperly denied appellant’s claim for recurrence of
disability beginning December 1, 2009 due to removal of his light-duty job assignment.

6

ORDER
IT IS HEREBY ORDERED THAT the April 28, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further development
consistent with the above decision.
Issued: May 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

